Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
The applicants claim for benefit to PCT/CN2016/088328 has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2019 has been acknowledged by the Examiner and has been taken into consideration.
Summary
Claims 1-20 are rejected.
The specification is objected to.
Specification
The disclosure is objected to because of the following informalities:
Par. 21 recites “navigational guide”. The Examiner recommends changing this to “navigational guidance”.
Par. 67 recites “enables the UAVs transmit”. The examiner recommends changing this to “enables the UAVs to transmit”.
Par. 69 recites “acquire environmental features of the target”. The Examiner recommends changing this to “acquire environmental features associated with the target”. 
Par. 91 recites “(d) an even reported”. This should be “(d) an event reported”.
Fig. 3C shows element 310 as the X signaled on the path. The specification does not recite element 310 (it should be in par. 56).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the action comprises associating with the projected light”. This is indefinite as it is not clear what “associating with the projected light” comprises. Looking at the specification in par. 26 and par. 81, the applicant describes examples of associating with the light but it is not clear whether these are further defining it, or simply stating other alternatives that could be performed.
For the purposes of examination, “associating with the projected light” is interpreted as making a mental connection that the light is projected for the user. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
101 Analysis – Step 1

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Independent claim 19 includes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. Claim 19 recites: 

A system for acquiring a target for a movable object, comprising: 
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
providing, in response to receiving an initialization signal, a solicitation signal;
detecting an action by one or more potential candidates in response to the solicitation signal; and
identifying a target from the one or more potential candidates based on the detected action.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind and organizing human actions. Similarly, the limitations of “acquiring a target for a movable object” in this claim encompasses a user (the movable object) selecting in his mind a target, “providing, in response to receiving an initialization signal, a solicitation signal” encompasses a human activity of acknowledging any signal and responding with a command, “detecting an action by one or more potential candidates in response to the solicitation signal” encompasses the acknowledging that the target completed your command and “identifying a target from the one or more potential candidates based on the detected action” encompasses deciding that the person or thing that completed your command is the target. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A system for acquiring a target for a movable object, comprising: 
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
providing, in response to receiving an initialization signal, a solicitation signal;
detecting an action by one or more potential candidates in response to the solicitation signal; and
identifying a target from the one or more potential candidates based on the detected action.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a processor to execute instructions stored in memory to perform the receiving, providing and detecting of signals, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor and memory in both steps are recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic computer component. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative independent claim 19 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the recognizing initialization, outputting a solicitation action, and selecting a target based on detecting the action amounts to nothing significantly more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Independent claims 1 and 19 are rejected as being analogous to claim 1. The claims recites the same abstract ideas but do not cite any additional limitations.

101 Analysis – Step 2A, Prong 1
Dependent claim 2 includes limitations that recite an abstract idea. Claim 2 recites: 

The method of claim 1, wherein the initialization signal comprises:
an association with a geographic location, or
a visual, sound, or electronic signal in a predefined area.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind and organizing human actions. Similarly, the limitations of “association with a geographic location” in this claim encompasses a user (the movable object) acknowledging the potential target is nearby and “a visual, sound” encompasses acknowledging a gesture, verbal signal or receiving a message on a generic phone. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The method of claim 1, wherein the initialization signal comprises:
an association with a geographic location, or
a visual, sound, or electronic signal in a predefined area.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of the initialization signal being an electronic signal, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a generic signal (MPEP § 2106.05). In particular, the electronic signal is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic electronic communications. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative dependent claim 2 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of specifying the signal is electronic amounts to nothing significantly more than mere instructions to 

101 Analysis – Step 2A, Prong 1
Dependent claim 3 includes limitations that recite an abstract idea. Claim 3 recites: 

The method of claim 2, wherein the visual signal comprises raising an arm, bending of an upper body, taking a step, initiation of a movement by a static person, or stopping of a moving person.

The examiner submits that the foregoing bolded limitations constitute a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers organizing human actions. Similarly, the limitations of “visual signal comprises raising an arm, bending of an upper body, taking a step, initiation of a movement by a static person, or stopping of a moving person” encompass the user acknowledging body movements of another person. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 3 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 4 includes limitations that recite an abstract idea. Claim 4 recites: 

The method of claim 2, wherein the geographic location is received in a message transmitted from a remote device.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind and organizing human actions. the geographic location is received” encompass the user acknowledging the location of a candidate. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The method of claim 2, wherein the geographic location is received in a message transmitted from a remote device.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of receiving a message in a hand held device, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a generic device to send the location (MPEP § 2106.05). In particular, the hand held device is 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative dependent claim 4 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using device to send the initialization signal amounts to nothing significantly more than mere instructions to apply the exception using a generic device. Mere instructions to apply the exception using a generic device cannot provide an inventive concept. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 5 includes limitations that recite an abstract idea. Claim 5 recites: 

The method of claim 1, wherein the solicitation signal is selected from a group consisting of a visual signal, an audio signal, and an electronic signal.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind and organizing human actions. Similarly, the limitations of “the solicitation signal is selected from a group consisting of a visual signal, an audio signal, and an electronic signal” encompass a mental process of the user deciding how they want to convey the solicitation signal. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 5 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 6 includes limitations that recite an abstract idea. Claim 6 recites: 


the visual signal comprises a light projected on a surface, and the action comprises associating with the projected light;
the audio signal comprises a verbal instruction, and the action follows the verbal instruction; or
the electronic signal is displayed as a visual direction, and the action follows the visual direction.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind and organizing human actions. Similarly, the limitations of “the action comprises associating with the projected light” encompass organizing human behavior, “the audio signal comprises a verbal instruction, and the action follows the verbal instruction” encompass the user saying a command and the candidate performing the command, and “the action follows the visual direction” encompass organizing human behavior. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The method of claim 5, wherein:
the visual signal comprises a light projected on a surface, and the action comprises associating with the projected light;
the audio signal comprises a verbal instruction, and the action follows the verbal instruction; or
the electronic signal is displayed as a visual direction, and the action follows the visual direction.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of the visual signal comprises a light projected on a surface and the electronic signal is displayed as a visual direction, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using adding a generic signal that could be performed by a generic device such as flashlight or phone (MPEP § 2106.05). In particular, the signals are recited at a high level of generality such that it amounts to nothing significantly more than mere instructions to apply the exception using a generic signal. 
101 Analysis – Step 2B


101 Analysis – Step 2A, Prong 1
Dependent claim 7 includes limitations that recite an abstract idea. Claim 7 recites: 

The method of claim 1, further comprising determining a geographic location of the target.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Similarly, the limitations of “determining a geographic location of the target” encompass a mental process of the user acknowledging the target is in an area. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 7 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 8 includes limitations that recite an abstract idea. Claim 8 recites: 

The method of claim 7, wherein determining the geographic location takes into account at least one of a relative location of the target to the movable object that transmits the solicitation signal or a location of the movable object.

determining the geographic location takes into account at least one of a relative location of the target to the movable object that transmits the solicitation signal or a location of the movable object” encompasses a mental process of the user determining where the target is. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 8 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining 

101 Analysis – Step 2A, Prong 1
Dependent claim 9 includes limitations that recite an abstract idea. Claim 9 recites: 

The method of claim 1, further comprising determining a movement status of the target.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Similarly, the limitations of “determining a movement status of the target” encompasses a mental process of the user determining whether the target is moving. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.

For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 9 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 10 includes limitations that recite an abstract idea. Claim 10 recites: 

The method of claim 1, 
wherein the movable object is an unmanned aerial vehicle (UAV);
the method further comprising moving the UAV to follow movement of the target.

The examiner submits that the foregoing bolded limitations constitute a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation by organizing human actions. Similarly, the limitations of “moving the UAV to follow movement of the target” encompasses having a person using a generic hand held 
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The method of claim 1, 
wherein the movable object is an unmanned aerial vehicle (UAV);
the method further comprising moving the UAV to follow movement of the target.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of the movable object is an unmanned aerial vehicle (UAV), the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely specifying a generic device (MPEP § 2106.05). In particular, the generic device and the 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative dependent claim 10 does not include additional elements (considered both individual and in combination) that is sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of specifying a generic device which the user controls amounts to nothing significantly more than mere instructions to apply the exception using a generic device. Mere instructions to apply the exception using a generic device cannot provide an inventive concept. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 11 includes limitations that recite an abstract idea. Claim 11 recites: 

The method of claim 1, wherein:
the action is performed by one of the one or more potential candidates; and
detecting the target based on the action comprises:
determining that the action satisfies a predefined compliance level; and
	identifying the one of the one or more potential candidates as the target;
the method comprising transmitting a confirmation signal indicating the one of the one or more potential candidates is the target.

the action is performed by one of the one or more potential candidates” organizing human behavior, “determining that the action satisfies a predefined compliance level” encompasses a mental process of the user determining the user has performed the action properly or in time, “identifying the one of the one or more potential candidates as the target” encompasses a mental process of the user determining the candidate is the target and “transmitting a confirmation signal indicating the one of the one or more potential candidates is the target” encompasses the user telling the candidate they are the target or simply moving on to the next step. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B


101 Analysis – Step 2A, Prong 1
Dependent claim 12 includes limitations that recite an abstract idea. Claim 12 recites: 

The method of claim 11, wherein the predefined compliance level comprises a time requirement for completing the action.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Similarly, the limitations of “the predefined compliance level comprises a time requirement for completing the action” encompasses a mental process of the user waiting a period of time and determining if the candidate completes the action in that time. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 12 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 13 includes limitations that recite an abstract idea. Claim 13 recites: 

The method of claim 1, further comprising:
collecting information of an environment associated with the target;
generating a navigation signal based on the collected environmental information;
and providing the navigation signal to direct a movement by the target.

collecting information of an environment associated with the target” encompasses a mental process of the user looking around at the surroundings, “generating a navigation signal based on the collected environmental information” encompasses thinking of where to go based on looking at the surroundings and “providing the navigation signal to direct a movement by the target” encompasses telling or providing a gesture to the target where to go based on looking at the surrounding. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B


101 Analysis – Step 2A, Prong 1
Dependent claim 14 includes limitations that recite an abstract idea. Claim 14 recites: 

The method of claim 13, wherein the environmental information comprises at least one of:
a geographical feature comprising at least one of a location or a shape of a slope, a paving status or a smoothness of a path, or a location of a non-solid surface;
an architectural features comprising at least one of a location of a building, a direction or a boundary of a road, or a road sign;
traffic information comprising at least one of a movement speed of traffic, a distance to closest vehicle, or a route to avoid the traffic; or
a potential obstacle comprising at least one of a road block, an uneven surface, or a nearby moving object.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Collecting environmental information encompasses directing a person to look around and recognize objects or features in the 
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 13 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Hence, the claim is not patent eligible.
101 Analysis – Step 2B


101 Analysis – Step 2A, Prong 1
Dependent claim 15 includes limitations that recite an abstract idea. Claim 15 recites: 

The method of claim 13, wherein the navigation signal comprises at least one of:
a light signal projected on a surface,
an audio signal, or
an electronic signal transmitted to a remote handheld or wearable device.

The examiner submits that the foregoing bolded limitations constitute a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation by organizing human actions. Similarly, the limitations of generating and providing a “navigational signal” is organizing human behavior and “an audio signal” encompasses saying the directions. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The method of claim 13, wherein the navigation signal comprises at least one of:
a light signal projected on a surface,
an audio signal, or
an electronic signal transmitted to a remote handheld or wearable device.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of sending a signal to a remote device, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely sending the signal to a device (MPEP § 2106.05). In particular, the navigation signal being a light signal projected on a surface can be performed by a person with generic flashlight or laser and the navigation signal being an electronic signal transmitted to a remote handheld or wearable device can be done by a person sending a text using a generic device. The devices if any are recited at a high level of generality 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative dependent claim 15 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generating and sending a signal using a generic device to the target or another generic device amounts to nothing significantly more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic device cannot provide an inventive concept. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 16 includes limitations that recite an abstract idea. Claim 16 recites: 

The method of claim 15,
wherein the navigation signal is the light signal projected on the surface;
the method further comprising identifying the surface within a visual field of the target in the environment.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. The limitation of “identifying the surface within a visual field of the target in the environment” encompasses the user looking at the surroundings for a proper surface. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The method of claim 15,
wherein the navigation signal is the light signal projected on the surface;
the method further comprising identifying the surface within a visual field of the target in the environment.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of sending a signal to a remote device, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely the navigation signal is the light signal projected on the surface can be performed by a person with generic flashlight. The signal is recited at a high level of generality such that it can be performed by numerous generic devices, so the limitations amount to nothing significantly more than mere instructions to apply the exception using generic devices or methods. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative dependent claim 16 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the navigational signal being a projected light amounts to nothing significantly more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic device cannot provide an inventive concept. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 17 includes limitations that recite an abstract idea. Claim 17 recites: 

The method of claim 16, wherein the surface:
is in the direction of the movement of the target;
is within a visual distance to the target;
has a color, hue, or shape contrast from surrounding surfaces; and/or
is located on a ground, a bulletin board, or a portion of a vehicle carrying the movable object.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. The limitation of identifying the surface or projecting a light to a surface having the above bolded characteristics encompasses the user looking at the surroundings, determining if the surface meets one of those criteria and using a generic device to project light to the determined surface. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 17 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly 

101 Analysis – Step 2A, Prong 1
Dependent claim 18 includes limitations that recite an abstract idea. Claim 18 recites: 

The method of claim 13, further comprising:
checking a status of the target following the navigation signal by sensing the target with a light sensor;
wherein the status comprises at least one of a speed of the target, a direction of movement of the target, or a distance from the target to a desired location.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and a “certain methods of organizing human behavior” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. The limitation of “checking a status of the target following the navigation signal” encompasses the user looking at the target and checking “speed of the target, a direction of movement of the target, or a distance from the target to a desired location” encompasses looking at the target and determining which way the target is moving or using a generic device to perform the measurements. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The method of claim 13, further comprising:
checking a status of the target following the navigation signal by sensing the target with a light sensor;
wherein the status comprises at least one of a speed of the target, a direction of movement of the target, or a distance from the target to a desired location.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of sending a signal to a remote device, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely sending the signal to a device (MPEP § 2106.05). In particular, sensing the target with a light sensor can be performed by a person looking through a generic camera. The light sensor is recited at a high level of generality such that it can be performed by numerous generic sensors that detect light, so the limitations amount to nothing significantly more than mere instructions to apply the exception using generic sensors. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative dependent claim 18 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of sensing the target with a light sensor amounts to nothing significantly more than mere instructions to apply the exception using a generic sensor. Mere instructions to apply the exception using a generic sensor cannot provide an inventive concept. Hence, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abuelsaad et al. (US 9170117), herein referred to as Abuelsaad.

Regarding claim 1, Abuelsaad teaches,
A method for acquiring a target for a movable object (col. 4, lines 47-52, assistance program 110 assigns a unique identifier to client computing device 104 and stores the identifier in UAV assistance database 112. Assigning a unique identifier to client computing device 104 allows UAV assistance program 110 to locate and distinguish client computing device), the method comprising: 
providing, in response to receiving an initialization signal (col. 4, lines 62-63, UAV assistance program 110 receives a request from a user of UAV assistance application), a solicitation signal (col. 5, lines 54-64, UAV assistance program 110 also communicates a symbol... which identifies the UAV. The user may acknowledge the communication from UAV assistance program by pressing a button displayed on the screen. The solicitation signal is the communication which the target needs to acknowledge);
detecting an action by one or more potential candidates in response to the solicitation signal (col. 6, lines 8-14, UAV assistance program 110 receives acknowledgement or other confirmation from the user which is done by pressing the button on the application); and
identifying a target from the one or more potential candidates based on the detected action (fig. 3, once UAV moves to the users location based on the unique identifier, the program waits to receive confirmation from user that the UAV is at the correct target by acknowledging the symbol displayed. Once the symbol is acknowledged, the user/target is confirmed and the UAV moves on to navigation).

Regarding claim 2, Abuelsaad teaches all elements of claim 1. Abuelsaad further teaches the initialization signal comprises:
an association with a geographic location (col. 5, lines 2-14, determines location of target using GPS or location tracking), or


Regarding claim 4, Abuelsaad teaches all elements of claims 1 and 2. Abuelsaad further teaches the geographic location is received in a message transmitted from a remote device (col. 5, lines 7-9, UAV assistance program 110 may determine the location of client computing device 104 by querying the user to input a location via UAV assistance application).

Regarding claim 5, Abuelsaad teaches all elements of claim 1. Abuelsaad further teaches the solicitation signal is selected from a group consisting of a visual signal, an audio signal, and an electronic signal (col. 6, lines 5-11, In one embodiment, UAV assistance program 110 displays the symbol on an LED display panel on navigation assistance UAV 114. In another embodiment, UAV assistance program 110 displays the symbol by using an embedded laser in navigation assistance UAV 114 to project the symbol on a vehicle or object visible to the user).

Regarding claim 6, Abuelsaad teaches all elements of claims 1 and 5. Abuelsaad further teaches,
the visual signal comprises a light projected on a surface, and the action comprises associating with the projected light (col. 6, lines 5-11, In another embodiment, UAV assistance program 110 displays the symbol by using an embedded laser in navigation assistance UAV 114 to project the symbol on a vehicle or object visible to the user. The user makes a mental connection that the projected symbol is directed towards them and is required to match it to the symbol shown on the application);
the audio signal comprises a verbal instruction, and the action follows the verbal instruction;
or the electronic signal is displayed as a visual direction, and the action follows the visual direction (col. 6, lines 5-11, In one embodiment, UAV assistance program 110 displays the symbol on an 

Regarding claim 7, Abuelsaad teaches all elements of claim 1. Abuelsaad further teaches the method of claim 1, further comprising determining a geographic location of the target (col. 6, lines 31-34, directs navigation assistance UAV 114 to maintain optimal visual sight by evaluating the distance above the horizon with respect to the location of client computing device).

Regarding claim 8, Abuelsaad teaches all elements of claims 1 and 7. Abuelsaad further teaches wherein determining the geographic location takes into account at least one of a relative location of the target to the movable object that transmits the solicitation signal (col. 6, lines 31-34, directs navigation assistance UAV 114 to maintain optimal visual sight by evaluating the distance above the horizon with respect to the location of client computing device) or a location of the movable object (the movable object is the UAV which is positioning its’ location relative to the target).

Regarding claim 9, Abuelsaad teaches all elements of claim 1. Abuelsaad further teaches the method of claim 1, further comprising determining a movement status of the target (col. 6, lines 45-48, navigation assistance UAV 114 includes a sensor with which UAV assistance program 110 can interact to determine the relative location of navigation assistance UAV to client computing device. The UAV is using the sensor to determine whether the target is moving with the UAV).

Regarding claim 11, Abuelsaad teaches all elements of claim 1. Abuelsaad further teaches wherein:

detecting the target based on the action comprises:
	determining that the action satisfies a predefined compliance level (col. 5, lines 60-64, The user may acknowledge the communication from UAV assistance program by pressing a button displayed on the screen. The button being pressed satisfies the compliance level); and
	identifying the one of the one or more potential candidates as the target (fig. 3, fig. 3, once UAV moves to the users location based on the unique identifier, the program waits to receive confirmation from user that the UAV is at the correct target by acknowledging the symbol displayed. Once the symbol is acknowledged, the user/target is confirmed and the UAV moves on to navigation);
the method comprising transmitting a confirmation signal indicating the one of the one or more potential candidates is the target (Fig. 3, once the user acknowledges the symbol and the UAV is confirmed to be at the correct target, the UAV moves on to determine the route and provide navigation. The UAV moving on to the next steps is the confirmation signal that the user is the target).

Regarding claim 13, Abuelsaad teaches all elements of claim 1. Abuelsaad further teaches the method of claim 1, further comprising:
collecting information of an environment associated with the target (col. 7, lines 36-40, UAV assistance program 110 may direct navigation assistance UAV 114 to project a laser image onto the road in front of the user or onto a street sign, indicating a turn onto the targeted street is imminent. The UAV must collect/detect the information of the street signs or the road in front of the user before it can project a light to it);

	and providing the navigation signal to direct a movement by the target (col. 7, lines 36-40, project a laser image onto the road in front of the user or onto a street sign, indicating a turn onto the targeted street is imminent).

Regarding claim 14, Abuelsaad teaches all elements of claims 1 and 13. Abuelsaad further teaches the method of claim 13, wherein the environmental information comprises at least one of:
a geographical feature comprising at least one of a location or a shape of a slope, a paving status or a smoothness of a path, or a location of a non-solid surface;
	an architectural features comprising at least one of a location of a building, a direction or a boundary of a road (column 6, lines 53-54, navigation assistance UAV 114 may indicate to the user to change lanes. This means that the UAV can detect the lane boundaries of the road), or a road sign (col. 7, lines 38-49, project a laser image onto the road in front of the user or onto a street sign. The street sign must be detected first in order to project a light to it);
	traffic information comprising at least one of a movement speed of traffic, a distance to closest vehicle (col. 7, lines 2-5, navigation assistance UAV 114 may project a laser image on the bumper or other non-disruptive surface of a vehicle in front of the user. The vehicle in front of the target must be detected first in order to project a light to it), or a route to avoid the traffic (col. 6, lines 21-23, In one embodiment, UAV assistance program 110 determines the route using known GPS technology. GPS technology at the time is known to be able to select a route based on traffic); or
	a potential obstacle comprising at least one of a road block, an uneven surface, or a nearby moving object.

Regarding claim 15, Abuelsaad teaches all elements of claims 1 and 13. Abuelsaad further teaches the method of claim 13, wherein the navigation signal comprises at least one of:
a light signal projected on a surface (col. 7, lines 36-40, UAV assistance program 110 may direct navigation assistance UAV 114 to project a laser image onto the road in front of the user or onto a street sign, indicating a turn onto the targeted street is imminent),
an audio signal (col. 7, lines, 45-48, UAV assistance program 110 may provide navigation by transmitting audible messages to client computing device 104 via UAV assistance application), or
an electronic signal transmitted to a remote handheld or wearable device (col. 7, lines, 45-48, UAV assistance program 110 may provide navigation by transmitting audible messages (the audible message is an electronic signal) to client computing device 104 via UAV assistance application and col. 2, lines 36-37, Client computing device 104 may be a wearable computer).

Regarding claim 16, Abuelsaad teaches all elements of claims 1, 13 and 15. Abuelsaad further teaches wherein the navigation signal is the light signal projected on the surface (col. 7, lines 36-40, UAV assistance program 110 may direct navigation assistance UAV 114 to project a laser image onto the road in front of the user or onto a street sign, indicating a turn onto the targeted street is imminent);
the method further comprising identifying the surface within a visual field of the target in the environment (col. 7, lines 36-40, UAV assistance program 110 may direct navigation assistance UAV 114 to project a laser image onto the road in front of the user or onto a street sign).

Regarding claim 17, Abuelsaad teaches all elements of claims 1, 13 and 15-16. Abuelsaad further teaches the method of claim 16, wherein the surface:

is within a visual distance to the target target (col. 7, lines 36-43, project a laser image onto the road in front of the user or onto a street sign);
has a color, hue, or shape contrast from surrounding surfaces (col. 7, lines 42-43, project a laser image onto a solid color wall or fence or onto the sidewalk); and/or
	is located on a ground, a bulletin board, or a portion of a vehicle carrying the movable object target (col. 7, lines 36-43, project a laser image onto the road in front of the user or onto a street sign).

Regarding claim 19, Abuelsaad teaches,
A system for acquiring a target for a movable object (col. 4, lines 47-52, assistance program 110 assigns a unique identifier to client computing device 104 and stores the identifier in UAV assistance database 112. Assigning a unique identifier to client computing device 104 allows UAV assistance program 110 to locate and distinguish client computing device) comprising: 
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to (col. 9, lines 14-16, for execution and/or access by one or more of the respective computer processor(s) via one or more memories):
providing, in response to receiving an initialization signal (col. 4, lines 62-63, UAV assistance program 110 receives a request from a user of UAV assistance application), a solicitation signal (col. 5, lines 54-64, UAV assistance program 110 also communicates a symbol... which identifies the UAV. The user may acknowledge the communication from UAV assistance program by pressing a button displayed on the screen. The solicitation signal is the communication which the target needs to acknowledge);

identifying a target from the one or more potential candidates based on the detected action (fig. 3, once UAV moves to the users location based on the unique identifier, the program waits to receive confirmation from user that the UAV is at the correct target by acknowledging the symbol displayed. Once the symbol is acknowledged, the user/target is confirmed and the UAV moves on to navigation).

Regarding claim 20, Abuelsaad teaches,
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to (col. 9-10, lines 67-2, computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out):
providing, in response to receiving an initialization signal (col. 4, lines 62-63, UAV assistance program 110 receives a request from a user of UAV assistance application), a solicitation signal (col. 5, lines 54-64, UAV assistance program 110 also communicates a symbol... which identifies the UAV. The user may acknowledge the communication from UAV assistance program by pressing a button displayed on the screen. The solicitation signal is the communication which the target needs to acknowledge);
detecting an action by one or more potential candidates in response to the solicitation signal (col. 6, lines 8-14, UAV assistance program 110 receives acknowledgement or other confirmation from the user which is done by pressing the button on the application); and
identifying a target from the one or more potential candidates based on the detected action (fig. 3, once UAV moves to the users location based on the unique identifier, the program waits to receive confirmation from user that the UAV is at the correct target by acknowledging the symbol displayed. Once the symbol is acknowledged, the user/target is confirmed and the UAV moves on to navigation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad in view of Wilson et al. (US 20040189720) (US 7274800). From here on, Wilson et al. will be referred to as Wilson.
Abuelsaad teaches all elements of claims 1 and 2.
Abuelsaad does not teach the visual signal comprises raising an arm, bending of an upper body, taking a step, initiation of a movement by a static person, or stopping of a moving person.
Wilson does teach visual signal comprises raising an arm (par. 79, Interaction with the system can be initiated by a user moving a hand across an engagement plane and into an engagement volume. The user is required to raise their arm to be in this engagement volume), bending of an upper body, taking a step, initiation of a movement by a static person, or stopping of a moving person.
. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad in view of Willenborg (US 20150134143, of record).
Abuelsaad teaches all elements of claim 1. Abuelsaad further teaches the movable object is an unmanned aerial vehicle (UAV) (col. 6, lines 25-26, UAV assistance program 110 directs navigation assistance UAV).
Abuelsaad does not teach the method further comprising moving the UAV to follow movement of the target.
Willenborg does teach the method further comprising moving the UAV to follow movement of the target (par. 24, UAV 100 displayed in the figure has the ability to fly in the sky and continuously maintain a position (e.g., in front, behind, aside, etc.) relative to the tracked object. Advantageously, a UAV 100 consistent with the present disclosure is capable of following an individual or object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting a target for a UAV as taught by Abuelsaad to further include moving the UAV to follow the target as taught by Willenborg. One would be motivated to do this because this allows one to tracking moving persons and objects, capturing video, still images, and other data, such as, but not limited to, altitude, speed, acceleration, cadence. This also allows one to transmit video feeds and still images to a monitoring station so that safety personnel can respond .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad in view of Kim (US 20100234998).
Abuelsaad teaches all elements of claims 1 and 11. 
Abuelsaad does not teach the predefined compliance level comprises a time requirement for completing the action.
Kim does teach the predefined compliance level comprises a time requirement for completing the action (fig. 6, system is initiated and goes into input standby mode (waiting for user to perform an action), the user has a certain time to perform the action (S250)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining that an action satisfies a predetermined compliance level as taught by Abuelsaad to further the include the compliance level comprising a time requirement for performing the action. One would be motivated to do this because if a control command is not inputted by the user, even after the certain time has lapsed (S250), the controller recognizes that the user does not input a control command or recognizes malfunction, and changes the operation mode to the power saving mode state (Kim, par. 46). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad in view of Jourdon (US 20160304198).
Abuelsaad teaches all elements of claims 1 and 13. Abuelsaad further teaches the method of claim 13, further comprising:
checking a status of the target following the navigation signal (col. 6, lines 45-48, navigation assistance UAV 114 includes a sensor with which UAV assistance program 110 can interact to determine the relative location of navigation assistance UAV);

	Abuelsaad does not teach checking a status of the target following the navigation signal by sensing the target with a light sensor.
	Jourdon does teach checking a status of the target by sensing the target with a light sensor (par. 54, Images from the tracking camera are processed in order to reliably extract the location of target device LEDs (on the user) within the image).
	wherein the status comprises at least one of a speed of the target, a direction of movement of the target (par. 58, LEDs on the user enables camera updates to provide observability into relative distance, velocity), or a distance from the target to a desired location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for checking the status of a target following a navigation signal as taught by Abuelsaad to further include checking the status of the target by using a light sensor as taught by Jourdon. One would be motivated to do this because states (of motion) that are particularly challenging to estimate are relative distance and relative heading and by using light sensors enables camera updates to provide observability into relative distance, velocity, relative pitch, roll, and heading, and all relative inertial biases (Jourdon, par. 58). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lema et al. (US 9663227) teaches a UAV detecting and recognizing that gestures performed by a user correspond to different commands.
Knierim et al. “Quadcopter-Projected In-Situ Navigation Cues for Improved Location Awareness” teaches using a drone to project lights to navigate a user. However this date did not beat the priority date of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665